                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                                   5:18-cv-00143-FDW

BRANDIS JORDAN,                           )
                                          )
                   Plaintiff,             )
                                          )
vs.                                       )                          ORDER
                                          )
FNU DAVES, et al.,                        )
                                          )
                   Defendants.            )
__________________________________________)

       THIS MATTER is before the Court on its own motion on Plaintiff’s filing of “Requests

for Production of Documents.” [Doc. 26].

       The Plaintiff has filed with the Court discovery directed to the Defendants in this matter.

[Doc. 26].

       As stated in the Pretrial Order and Case Management Plan entered in this case on July 22,

2019, the Plaintiff is advised that discovery requests should not be filed with the Court. [Doc. 23

at 2]. This, and all future discovery requests, must be served on the opposing party. [See id.].

       IT IS, THEREFORE, ORDERED that:

       Plaintiff’s Requests for Production of Documents” [Doc. 26] be stricken from the record

       in this matter.


                                           Signed: August 19, 2019
